Citation Nr: 1510352	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) rated as 30 percent disabling prior to August 23, 2013, and 50 percent disabling thereafter. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and March 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the RO denied entitlement to TDIU.  Subsequently in June 2014, the Veteran's representative stating that medical evidence was submitted in support of the pending notice of disagreement (NOD) for the issue of TDIU.  The Board accepts this statement as a timely NOD.  The RO has not issued a statement of the case (SOC) on that issue.  Where a notice of disagreement has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran has been afforded several VA examinations regarding his PTSD claim; however, these examinations do not discuss whether the Veteran has been employed following his August 2012 disability retirement or the drastic change of symptoms reported during VA treatment, the VA examinations, and in the reports from the Office of Personnel Management and U.S. Department of Transportation during  the appellate period.  Moreover, the Board notes that VA treatment records dated January 2013 and April 2013 state that the Veteran was fully employed.  As the medical evidence does not clearly show the severity of the Veteran's PTSD, and raises some question as to the credibility of the symptom report for purposes of monetary gain, an examination is warranted.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he has been employed in any capacity since 2011 as VA treatment records dated January 2013 and April 2013 state that he was fully employed.  If he has been employed since 2011, he should identify the employer and report his employment earnings during the relevant period.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated     the Veteran for his PTSD, including private treatment records from Associated Behavioral Consultants, Inc.  After securing the necessary release, relevant records that are not duplicates of those already contained in the claims file should be requested.  In addition, obtain updated VA treatment records.  If any requested records are not available, the Veteran should be notified of such.

3.  Following the above development, schedule the Veteran for a VA mental disorder examination to determine the severity of the Veteran's PTSD.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings of PTSD are to be reported in detail.  Any indicated diagnostic tests and studies including psychological testing should be accomplished. 

The examiner is also asked to review the record and comment on the Veteran's credibility in symptom reporting, in light of the drastic change of symptoms reported during VA treatment, the VA examinations and in the reports from the Office of Personnel Management and U.S. Department of Transportation during the appellate period.  The examiner should also address the Veteran's level of occupational impairment resulting from his PTSD.  The examination report must include a complete rationale for all opinions expressed.  

4.  Then, readjudicate the appeal for a higher rating for PTSD.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

5.  Issue the Veteran a statement of the case with respect to his claim for entitlement to a TDIU, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

